Citation Nr: 0831021	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for cataracts 
associated with diabetes, evaluated as noncompensable from 
November 9, 2005 and 20 percent disabling from June 29, 2007.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to service connection for sleep apnea, 
secondary to service- connected post traumatic stress 
disorder.

4.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
hypertension, secondary to service-connected diabetes 
mellitus.

5.  Entitlement to service connection for hypertension, 
secondary to service-connected post traumatic stress 
disorder.



6.  Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004, May 2006, August 2006, 
and September 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2008 and testified regarding his 
symptomatology. A transcript is of record.

Effective February 2, 2002, the veteran is in receipt of a 
total disability evaluation based on individual 
unemployability.


FINDINGS OF FACT

1.  For the period from November 9, 2005 to June 28, 2007, 
the veteran's cataracts were manifested by corrected vision 
of 20/30 or better in both eyes.

2.  For the period from June 29, 2007, the veteran's 
cataracts are manifested by corrected vision of 20/50 and 
20/60.

3.  The veteran's symptoms of PTSD have been manifested by 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.

4.  Sleep apnea is related to active duty service or to a 
service-connected disability, to include PTSD.

5.  The March 2002 rating decision denying the claim of 
entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus is final.

6.  The evidence associated with the claims file subsequent 
to the March 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus.

7.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that hypertension is related to active duty service 
or to a service-connected disability, to include PTSD and 
diabetes mellitus.

8.  Cardiomyopathy was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, nor is there competent medical 
evidence that cardiomyopathy is related to active duty 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  From November 9, 2005 to June 28, 2007, the criteria for 
a compensable evaluation for cataracts have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.20, 
4.75, 4.83a, 4.84a, Diagnostic Codes 6028, 6078, 6079 (2007).

2.  From June 29, 2007, the criteria for a rating in excess 
of 20 percent for the veteran's cataracts have not been met. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.20, 4.75, 
4.83a, 4.84a, Diagnostic Codes 6028, 6078, 6079 (2007).

3.  The criteria for an evaluation of 100 percent for post 
traumatic stress disorder have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).

4.  Sleep apnea was incurred as a result of a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

5.  Evidence received since the final March 2002 RO decision 
denying the veteran's claim for service connection for 
hypertension secondary to service-connected diabetes mellitus 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

6.  Hypertension was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

7.  Cardiomyopathy was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the 


Secretary must provide at least general notice of that 
requirement to the claimant. Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In June 2007 and July 2007 letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate an increased rating, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. In letters dated in March 2006, June 
2007, and July 2007, the veteran was informed of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).





The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating PTSD in the August 2006 
statement of the case and for cataracts in the March 2007 
statement of the case. Additionally, the essential fairness 
of the adjudication process was not affected by this error as 
the May 2007 supplemental statement of the case readjudicated 
the increased rating claims after the August 2006 and March 
2007  statements of the case. 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2004.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, hearing testimony, and appropriate VA 
medical examinations. Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 


The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decisions 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an initial increased evaluation for cataracts 
associated with diabetes, evaluated as noncompensable from 
November 9, 2005 and 20 percent disabling from June 29, 2007.

The veteran was granted service connection for cataracts in 
an August 2006 rating decision and assigned a noncompensable 
evaluation effective November 9, 2005. The veteran filed a 
timely notice of disagreement and in a September 2007 rating 
decision, the RO assigned a 20 disability evaluation, 
effective June 29, 2007.

The veteran contends that his cataracts are more severe than 
the noncompensable evaluation assigned from November 9, 2005 
to June 28, 2007, and the current 20 percent disability 
evaluation assigned for the eyes reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record, 
and because the preponderance of the evidence is against the 
claim, the appeal will be denied. Massey v. Brown, 7 Vet. 
App. 204 (1994); Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Generally observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran); Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."). 

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment. 38 C.F.R. § 4.84a, Diagnostic Codes 
6061 to 6079. The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. 
§ 4.83a.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

Under Diagnostic Codes 6027 and 6028, preoperative traumatic 
cataracts and senile cataracts and others, respectively, are 
rated based on impairment of vision, if preoperative, and on 
impairment of vision and aphakia, if postoperative.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, malignant new 
growths of the eyeball, active chronic trachomatous 
conjunctivitis, and aphakia; however, none of these 
conditions have been demonstrated in the record during any 
time frame and, thus, a higher evaluation under any of the 
diagnostic codes evaluating these disabilities is not 
warranted. 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6014, 
6017, 6029.

Vision in both eyes correctable to 20/40 warrants a 
noncompensable evaluation. 38 C.F.R. § 4.84a, Diagnostic 
Codes 6078-6079. A 10 percent rating requires vision in one 
eye correctable to 20/50, and vision in the other eye 
correctable to 20/40. A 20 percent rating is warranted if 
there is vision in one eye of 20/70 and vision in the other 
eye of 20/50, or vision in one eye of 20/100 and vision in 
the other eye of 20/50. In order to warrant a rating in 
excess of 20 percent for cataracts, visual acuity greater 
than 20/60 in both eyes is required.



From November 9, 2005 to June 28, 2007:

The veteran's diabetic cataracts have been evaluated as 
noncompensable under Diagnostic Code 6028-6078. 

The veteran underwent a VA optometry examination on November 
9, 2005. The veteran was diagnosed with insulin dependent 
diabetes mellitus, no retinopathy; refractive 
error/presbyopia, and mixed cataracts in both eyes. Visual 
acuity in both eyes was 20/25.

On July 27, 2006, the veteran underwent a VA optometry 
examination. The veteran reported that he experienced a 
gradual progressive blurring of his vision causing him 
difficulty with night driving and glare. He stated he had not 
noticed other eye symptoms including distorted vision, 
diplopia, visual field defect, watery eyes, or eye swelling. 
The physical examination indicated corrected visual acuity at 
distance was found to be 20/30 for the right eye and 20/25 
for the left eye and at near 20/40 for the right eye and 
20/40 for the left eye.

The veteran was diagnosed with diabetes mellitus with no 
evidence of diabetic retinopathy; mild nuclear schlerotic 
cataracts in both eyes; myopia and presbyopia in both eyes.

The medical evidence establishes that the veteran has 
cataract formation. He has reported a decrease in his visual 
acuity. However, ratings on account of visual impairment are, 
when practicable, based only on examination by specialists. 
38 C.F.R. § 4.75 (2007). The veteran's ophthalmology 
examination during the appeal period has shown corrected 
visual acuity of 20/25, 20/30, and 20/45. The veteran's 
disorder does not meet the criteria for a compensable 
evaluation under Diagnostic Codes 6028-6078 for any time 
during the appeal period as noted above, which requires 
vision in one eye correctable to 20/50 and vision in the 
other eye correctable to 20/40 in order to warrant a 
compensable rating. 



From June 29, 2007:

The veteran's diabetic cataracts have been evaluated as 20 
percent disabling under Diagnostic Code 6028. 

The veteran had an optometry examination on June 21, 2007. 
The examiner reported that visual acuity in both eyes was 
20/40. The examiner diagnosed insulin dependent diabetes 
mellitus, no retinopathy, both eyes not assessed; blurred 
vision - best corrected visual acuity was 20/30 in both eyes 
with no noticeable etiology; extensive refraction, history of 
slow and tedious refractions; and dry eyes.

In an August 2007, the veteran reported decreased and blurry 
vision in both eyes for the last three to four years. The 
veteran stated he did not feel his vision was progressively 
worsening, however, he did feel a progressive worsening of 
glare from light. The veteran denied distorted vision, double 
vision, visual field changes, watery eyes, or eye swelling. 
He denied a history of eye injuries or trauma, with no 
surgeries or laser treatments. 

The veteran had a best corrected distance visual acuity in 
his right of 20/50 -2 and a best corrected distance acuity in 
the left eye of 20/60.

The veteran was diagnosed with diabetes; pinguecula of both 
eyes, a corneal scar of the right eye out of the visual axis; 
nuclear sclerotic cataracts of both eyes, and myopia of both 
eyes.

In order to warrant a rating in excess of 20 percent for 
cataracts, the veteran would need to show a visual acuity 
greater than 20/60 in both eyes. Here, the veteran has visual 
acuity of 20/50 and 20/60. As the veteran does not meet the 
requirements for an increased rating, the appeal is denied. 




Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling.

The veteran was granted service connection for PTSD in a 
February 2003 rating decision and assigned a 50 percent 
disability rating, effective April 8, 1999. A May 2006 rating 
decision continued the veteran's 50 percent disability 
rating.   

The veteran contends that his PTSD is more severely disabling 
than is reflected by the currently assigned 50 percent 
disability rating. The Board will grant the benefit of the 
doubt to the veteran and increase the veteran's 50 percent 
disability evaluation to 100 percent disabling.

The veteran is currently evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 which specifies the rating criteria are 
as follows: 

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;


70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

38 C.F.R. § 4.130, Diagnostic Code 9411

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. Id.

In March 2006, the veteran underwent a VA examination. The 
examiner noted the claims folder was available for review. 
The veteran reported increasingly distressing nightmares, 
intrusive thoughts, anger, hypervigilance, difficulty with 
concentration, emotional blunting, and anxiety. The examiner 
stated that the veteran was experiencing a severe degree of 
impairment in social and occupational functioning, and the 
veteran's overall level of disability was severe.  The 
examiner assigned a GAF of 45.

In an April 2007 VA medical treatment record, the examiner 
noted the veteran manifested recurrent nightmares, intrusive 
thoughts and memories, survival guilt, grief, depression, 
anger, anxiety, hypervigilance, social isolation, and 
alienation, exaggerated startle response, problems with 
crowds, loud noises, and primary relationships. The examiner 
assigned a GAF of 35.

In a June 2007 VA medical treatment record, the examiner 
reported the veteran was 30 days post-VA hospitalization. The 
examiner opined that after a review of the records and 
examination, the veteran had severe social and occupational 
dysfunction from PTSD and he deemed the veteran unemployable, 
totally and permanently disabled. The veteran's GAF at this 
treatment was 45. 

The veteran has a mental health diagnosis of PTSD, coupled 
with evidence of a severity that suggests a total isolation 
in the community and an inability to obtain and retain 
gainful employment. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

In this instance, the Board finds that based on the totality 
of the evidence, the veteran's disability approximates 
findings for a 100 percent disability evaluation. In 
particular, the Board notes the June 2007 VA medical 
treatment record in which the examiner deemed the veteran 
unemployable and totally and permanently disabled from PTSD. 
As such, the veteran's disability warrants a rating of 100 
percent.  

Service Connection; In General

As noted, the benefit of the doubt rule provides that the 
veteran will prevail in a case where the positive evidence is 
in a relative balance with the negative evidence. Therefore, 
the veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected PTSD.

In December 2005, the veteran filed a claim seeking service 
connection for sleep apnea, secondary to his service-
connected PTSD, which was subsequently denied in an August 
2006 rating decision. Having carefully considered the claim 
in light of the record and the applicable law, the Board will 
grant the appeal. 

Although the veteran specifically sought service connection 
on a secondary basis, VA must ascertain whether there is any 
basis (e.g., direct, presumptive or secondary) to indicate 
that the claimed disorder was incurred by any incident of 
military service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(For the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection) see Bingham v. Principi, 421 F.3d 
1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 
307, 312- 313 (2006).

In February 2006, CCD, a psychologist, stated that he had 
treated the veteran for many years when he worked at VA and 
it was his opinion that the veteran's sleep apnea was 
secondary to and directly affected by PTSD. CCD stated the 
veteran experienced sleep deprivation due to PTSD and the 
sleep the veteran did receive was interrupted by nightmares. 
CCD opined it was more likely than not that the veteran's 
sleep apnea was secondary to and inseparable from the 
service-connected PTSD. 

In March 2006, a VA examiner and treating psychiatrist for 
the veteran stated it was his clinical judgment that the 
veteran's sleep apnea was affected directly by his service-
connected PTSD. The examiner stated it was more likely than 
not, that his sleep apnea condition was secondary to and 
inseparable from his service-connected PTSD. 

On July 2006, the veteran underwent a VA examination. The 
veteran reported that he was diagnosed with sleep apnea 
during a May 2005 VA sleep study and was using a continuous 
positive airway pressure (CPAP) machine. The veteran reported 
that he had occasional nightmares, but did not have to remove 
his CPAP mask. The examiner stated that as to the diagnosis 
of sleep apnea due to PTSD, these were two entirely different 
diagnoses and opined that the veteran would have developed 
sleep apnea had his body habitus and physiologic state 
remained the same. The examiner concluded that the veteran's 
PTSD may complicate the treatment regimen, but the PTSD was 
not the direct cause of the sleep apnea.

The "treating physician rule," which holds that the 
opinions of treating physicians are dispositive to an issue, 
is not applicable to VA proceedings. However, the Board has 
carefully considered the opinions of the treating physicians, 
and finds as there is no evidence against the claim of 
service connection for sleep apnea, the claim will be 
granted. Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).



New and Material Evidence; In General 

The veteran seeks to reopen his claim for entitlement to 
service connection for hypertension secondary to his service-
connected diabetes mellitus. This claim was previously 
considered and denied by the RO in March 2002. The veteran 
failed to timely appeal this decision, and the March 2002 
rating decision is therefore final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In May 2004, the 
veteran sought to reopen the claim, which was subsequently 
denied by the RO.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Throughout the period since September 2001, the veteran had 
consistently maintained that his hypertension was due to his 
service connected diabetes mellitus. The March 2002 denial of 
service connection was premised on the finding that the 
veteran's hypertension pre-existed his diagnosis of diabetes. 

At the time of the March 2002 rating decision, the evidence 
of record consisted of service treatment records, VA 
outpatient treatment records, and lay statements by the 
veteran. Subsequently, the record consists of the veteran's 
testimony at a Board hearing in July 2008, and, additional VA 
and private medical treatment records. 

The evidence submitted subsequent to the April 1992 rating 
decision is new, in that it was not previously of record, and 
is also material. The veteran stated in his hearing testimony 
that medical professionals had attributed his hypertension to 
his diabetes mellitus.

The additional evidence is "material" because it raises a 
possibility of a nexus between the veteran's hypertension and 
his diabetes mellitus. Because the additional evidence 
received since the March 2002 decision relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim, 
the claim of service connection for hypertension secondary to 
service-connected diabetes mellitus is reopened. 



Service connection for hypertension, to include secondary to 
the veteran's service-connected diabetes mellitus and PTSD.

Having carefully considered the reopened claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of service connection for hypertension both a direct 
and secondary basis, the appeal will be denied.

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension.

In an August 1999 VA treatment note, the veteran was reported 
to have a diagnosis of high blood pressure. 

In an October 2004 VA examination addendum, the examiner 
stated that he reviewed the claims file extensively and that 
the veteran's hypertension and heart disease had already been 
diagnosed by the time his diabetes was diagnosed. He opined 
the diabetes mellitus was a concurrent problem and that this 
had not aggravated the veteran's hypertension or heart 
disease. 

In January 2006, CCD, a psychologist, stated that he had 
treated the veteran for many years when he worked at VA, and 
it was his opinion that the veteran's hypertension was 
secondary to and inseparable from his service-connected PTSD. 

In March 2006, the veteran underwent a VA cardiological 
examination. The examiner noted the veteran had a previous 
diagnosis of hypertension, which the veteran stated was found 
approximately the time he was diagnosed with PTSD in 1999 or 
2000. The examiner diagnosed the veteran with hypertension 
with hypertensive heart disease. The examiner stated there 
was no objective medical evidence in the Purview journal or 
even consensus statements that showed that PTSD led to 
hypertension or heart disease. The examiner opined that 
symptoms that accompany PTSD, such as anxiety attacks and 
nightmares, could transiently raise  blood pressure and heart 
rate, but this had not been shown to lead to longstanding 
hypertension or other conditions the veteran had been 
diagnosed with such as dilated cardiomyopathy and congestive 
heart failure.

In March 2008, a VA examiner and treating psychiatrist for 
the veteran stated it was his clinical judgment that the 
veteran's hypertension was secondary to and inseparable from 
his PTSD.

With regard to the theory of direct service connection, there 
is no competent medical evidence of a nexus between the 
veteran's service and his hypertension. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). There is no evidence associated with the claims 
file that indicates hypertension began in service. 

The first notation of a diagnosis of hypertension associated 
with the record is dated in 1999, approximately 26 years 
after the veteran's separation from service. This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed hypertension and the service-connected PTSD 
and/or diabetes mellitus. 

The veteran has submitted opinions from a private 
psychologist and a VA psychiatrist who report the veteran's 
hypertension is related to his PTSD. No examiner or medical 
evidence associated with the claims file has established a 
nexus between the veteran's diabetes and hypertension. Two VA 
examiners, including a cardiologist, have stated that the 
veteran's hypertension is not related to his diabetes or 
PTSD. The March 2006 VA examiner in a detailed rationale and 
bases, stated symptoms that accompany PTSD, such as anxiety 
attacks and nightmares can transiently raise someone's blood 
pressure and heart rate, but this has not been shown to lead 
to longstanding hypertension. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, including as being 
secondary to the service-connected PTSD and diabetes 
mellitus, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Entitlement to service connection for cardiomyopathy, to 
include as secondary to his diabetes mellitus.

The veteran seeks service connection for cardiomyopathy. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim of service 
connection for cardiomyopathy, the appeal will be denied.

The veteran's service treatment records are void of any 
evidence of complaints, treatment, or diagnosis of a heart 
disorder.

In an October 2004 VA examination addendum, the examiner 
stated that after reviewing the claims file, it was his 
opinion that the veteran's heart disease was secondary to his 
hypertension. 

In March 2006, the veteran underwent a VA cardiological 
examination. The veteran reported being diagnosed with heart 
failure in 2001. The examiner stated the veteran was 
diagnosed with American Heart Association stage C and New 
York Heart Association class three heart failure. The 
examiner diagnosed the veteran with nonischemic dilated 
cardiomyopathy with congestive heart failure; and 
hypertension with hypertensive heart disease.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his cardiomyopathy. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). The March 2006 VA 
examiner did not state the veteran's cardiomyopathy was 
related to any incident of service and there is no medical 
evidence associated with the claims file that indicates the 
veteran had a heart disorder in service or within one year 
post-service.

The first notation of a diagnosis of cardiomyopathy is dated 
in 2000, approximately 27 years after the veteran's 
separation from service. As noted, this tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
Forshey v. Principi, supra. 








Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis, to include his service-
connected diabetes mellitus. An October 2004 VA examiner 
opined that the veteran's heart disease was secondary to his 
hypertension. There is no medical evidence associated with 
the claims file that indicates diabetes is the cause of the 
veteran's cardiomyopathy. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cardiomyopathy, including as being 
secondary to the service-connected diabetes mellitus, and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

        
ORDER

An increased evaluation for cataracts associated with 
diabetes, evaluated as noncompensable from November 9, 2005 
and 20 percent disabling from June 29, 2007 is denied.

An evaluation of 100 percent for post traumatic stress 
disorder is granted.

Service connection for sleep apnea is granted. 

New and material evidence having been submitted to reopen the 
claim of service connection for hypertension, the appeal is 
granted to this extent and to this extent only.




Service connection for hypertension is denied.

Service connection for cardiomyopathy is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


